Citation Nr: 0634771	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  04-24 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by difficulties with bowel movement.

2.  Entitlement to service connection for dermatitis of the 
hands.

3.  Entitlement to service connection for a lump on the left 
thigh.

4  Entitlement to an increased rating for degenerative joint 
disease of the left knee.

5.  Entitlement to an increased rating for degenerative joint 
disease of the right knee.

6.  Entitlement to an increased rating for the residuals of a 
cervical spine injury with bilateral shoulder pain.

7.  Entitlement to an increased rating for degenerative joint 
disease of the right foot.

8.  Entitlement to an increased rating for degenerative joint 
disease of the left foot.

9.  Entitlement to an increased rating for hemorrhoids.

10.  Entitlement to an effective date prior to June 6, 2000 
for the grant of service connection for fibromyalgia.

11.  Entitlement to separate compensable evaluations for 
degenerative joint disease of the feet and bilateral heel 
spurs.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1978 to 
December 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland. 

A February 2001 Board decision remanded the veteran's claim 
that she was entitled to an effective date prior to May 26, 
1998 for the assignment of a combined 70 percent rating for 
service-connected disabilities.  The Board notes that a 
December 2002 rating decision granted the veteran a combined 
90 percent disability rating effective from the day after 
discharge from service, January 1, 1993, and a 100 percent 
rating from June 6, 2000.  Accordingly, the veteran's claim 
for an earlier effective date for a 70 percent rating is now 
moot and no longer in appellate status before the Board.


FINDINGS OF FACT

1.  In a January 2003 letter, the veteran indicated that she 
wished to withdraw all pending claims listed in the December 
2002 rating action.

2.  The veteran did not file a claim for service connection 
for fibromyalgia prior to June 6, 2000.  

3.  The veteran's degenerative joint disease of the feet and 
her bilateral heel spur disabilities result in overlapping 
symptomatology manifested by bilateral foot pain.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran have been met with respect to the claims for 
service connection for a disability manifested by 
difficulties with bowel movement, for service connection for 
dermatitis of the hands, for service connection for a lump on 
the left thigh, for an increased rating for degenerative 
joint disease of the left knee, for an increased rating for 
degenerative joint disease of the right knee, for an 
increased rating for the residuals of a cervical spine injury 
with bilateral shoulder pain, for an increased rating for 
degenerative joint disease of the right foot, for an 
increased rating for degenerative joint disease of the left 
foot, and for an increased rating for hemorrhoids.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2006).

2.  The criteria have not been met for an effective date 
prior to June 6, 2000, for the grant of service connection 
for fibromyalgia.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2006).

3.  The criteria for a separate compensable rating for 
degenerative joint disease of the feet and bilateral heel 
spurs have not been met.  38 C.F.R. §§ 4.14, 4.71a, 
Diagnostic Code 5003 (2006)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  Appeals must be withdrawn in writing except 
for appeals withdrawn on the record at a hearing.  Id.  In a 
January 2001 letter, the veteran withdrew her appeal for 
service connection for a disability manifested by 
difficulties with bowel movement, for service connection for 
dermatitis of the hands, for service connection for a lump on 
the left thigh, for an increased rating for degenerative 
joint disease of the left knee, for an increased rating for 
degenerative joint disease of the right knee, for an 
increased rating for the residuals of a cervical spine injury 
with bilateral shoulder pain, for an increased rating for 
degenerative joint disease of the right foot, for an 
increased rating for degenerative joint disease of the left 
foot, and for an increased rating for hemorrhoids, and hence, 
there remain no allegations of errors of fact or law for 
appellate consideration with respect to these claims.  
Accordingly, the Board does not have jurisdiction to review 
these claims.


II.  Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), was signed into law on November 9, 
2000.  Implementing regulations were created, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  Before 
addressing the merits of the veteran's claim on appeal, the 
Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

The Board finds that all notification and development action 
needed to render a fair decision on the claim for an 
effective date prior to June 6, 2000 for service connection 
for fibromyalgia, and on the claim for separate compensable 
evaluations for heel spurs, has been accomplished.

In a May 2003 pre-rating notice letter the RO advised the 
veteran and her representative of VA's responsibilities to 
notify and assist the appellant in her claim, and what was 
required to prove a claim for service connection.  Following 
the May 2003 notice letter, the RO granted service connection 
for fibromyalgia and for heel spurs.  At that time, the RO 
assigned disability ratings and effective dates.  As set 
forth in Dingess, "[i]n cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service connection claim 
has been more than substantiated-it has been proven."  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
United States Court of Veterans Appeals (Court) further held 
in Dingess that when a claim has been proven, the purpose of 
section 5103(a) has been satisfied and notice under its 
provision is no longer applicable.  Because the veteran's 
claims pertaining to fibromyalgia and heel spurs have been 
granted, i.e., proven, and she was assigned initial 
disability ratings and initial effective dates, section 
5103(a) notice is no longer applicable.  As a result, even if 
there was a notice error with respect to the duty to notify 
that occurred prior to the award of service connection and 
the assignment of the disability ratings and effective dates, 
because the claim has already been proven and the purpose of 
section 5103(a) has been satisfied, that error was 
nonprejudicial.  

Furthermore, the Board observes that after the veteran filed 
her notice of disagreement, she was informed of what was 
needed to substantiate her claim for an earlier effective 
date for service connection for fibromyalgia and her claim 
for a separate compensable rating for heel spurs by way of a 
statement of the case.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The record reflects that the 
veteran's VA and private medical records have been obtained 
and that the veteran's claims file is complete.  The veteran 
has not indicated that there is any additional evidence that 
has not been obtained which would be pertinent to her claims.  
As such, the record is sufficient for a decision.

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

III.  Fibromyalgia

Legal Criteria:

In general, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

For an award of disability compensation involving a direct 
service connection claim, the effective date of the award 
will be the day following separation from active service or 
date entitlement arose if claim is received within 1 year 
after separation from service; otherwise, the effective date 
is the date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

History and Analysis:

The veteran contends that she is entitled to an effective 
date of the day after she was discharged from service, 
January 1, 1993, for service connection for fibromyalgia.  
The veteran asserts that immediately after discharge from 
service she requested compensation for back pain, neck pain, 
arm pain, heart pain, and severe pains going through her 
body.  The veteran maintains that all those conditions are 
associated with fibromyalgia.  She contends that she had 
fibromyalgia during service.  The veteran maintains that she 
would have applied for service connection for fibromyalgia in 
her original claim, but none of the doctors had correctly 
diagnosed fibromyalgia, so she did not know the proper name 
of her disability at that time.

The veteran's original claim was received in January 1993.  
She claimed service connection for sinus headaches, for pains 
in the legs and right arm, and for endometriosis.  She also 
claimed service connection for neck and back pain due to a 
recent car accident.  By rating action in August 1994, the 
veteran was granted service connection for degenerative joint 
disease of the knees and toes, for cervical spine injury with 
bilateral shoulder pain, for dorsal strain, for chronic 
maxillary sinusitis, for post-operative ruptured ovarian 
cyst, and for onychomycosis of the great toes.

The record reveals no communication from the veteran dated 
prior to June 6, 2000 that could be interpreted as a request 
for service connection for fibromyalgia.  The Board has 
considered the veteran's assertion that she had fibromyalgia 
all along and just didn't know the proper terminology.  A 
June 2003 VA examination report does state that the veteran 
has fibromyalgia syndrome that began in the military, but 
diagnosis was not given until 2000.  However, the regulations 
are clear that a claim for a specific disability must be 
received by VA and no claim for fibromyalgia was received 
prior to June 6, 2000.  Additionally, the Board notes that 
the veteran's earlier claims for disabilities of the knees, 
toes, cervical spine, dorsal spine, and shoulders were 
attributed to diseases other than fibromyalgia and service 
connection for these disabilities was granted.  Thus the 
veteran was receiving compensation for her various complaints 
prior to June 6, 2000.

The Board has reviewed the record and can find no claim that 
reflects an intent to seek service connection for 
fibromyalgia prior to June 6, 2000.  VA's duty to adjudicate 
all claims reasonably raised does not require VA to 
anticipate a claim for a particular benefit where no 
intention to raise it was expressed.  See Brannon v. West, 12 
Vet. App. 32, 35 (1998).  The date of claim is controlling, 
and since the date of claim was subsequent to June 6, 2000, 
an effective date prior to June 6, 2000, may not be assigned.  
Sabonis v. Brown, 6 Vet. App. 426 (1994). 


IV.  Heel Spurs

The veteran maintains that she is entitled to separate 
compensable ratings for her bilateral heel spurs.  Prior to 
the September 2003 rating decision on appeal, the veteran was 
assigned a 10 percent rating for degenerative arthritis of 
the left foot and a 10 percent rating for degenerative 
arthritis of the right foot.  The September 2003 rating 
action granted the veteran service connection for bilateral 
heel spurs and considered this part of the veteran's overall 
bilateral foot disability.  The RO continued the veteran's 10 
percent ratings for her bilateral foot disability.  The 
September 2003 rating decision shows that the veteran has a 
10 percent rating for degenerative joint disease of the left 
foot with heel spur, and a 10 percent rating for degenerative 
joint disease of the right foot with heel spur.

On VA examination in August 2000, the veteran reported 
plantar surface pain, mid medial arch pain, and medial heel 
pain on a daily basis that was exacerbated by prolonged 
walking and prolonged standing.  Examination revealed the 
arches and heels to be tender to palpation.  X-rays revealed 
small calcaneal spurs at the insertion of the plantar fascia 
of both feet.

VA outpatient records dated from December 2001 to April 2002 
show treatment for feet pain, including treatment with 
corticosteroid injections to the left heel.  The veteran 
complained of severe left foot and heal pain and mild pain 
over the right heel.  The diagnoses were heel pain syndrome 
and left plantar fasciitis.

On VA examination in November 2002 the veteran was noted to 
have bilateral heel pain secondary to bilateral calcaneal 
heel spurs.

The veteran reported pain in both of her heels on a daily 
basis that was 10/10 in severity when afforded a VA 
examination in June 2003.  The examiner diagnosed bilateral 
calcaneal heel spurs and plantar fasciitis with severe pain 
and flare-ups.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 38 
C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), the Court held that the described conditions in 
that case warranted 10 percent evaluations under three 
separate diagnostic codes, none of which had a rating 
criterion the same as another.  The Court held that the 
conditions were to be rated separately under 38 C.F.R. § 
4.25, unless they constituted the "same disability" or the 
"same manifestation" under 38 C.F.R. § 4.14.  Esteban, at 
261.  The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id. at 262.

A review of the medical evidence reveals that the veteran has 
significant foot pain due to her heel spurs.  However, the 
veteran's bilateral foot pain has been attributed to both 
heel spurs and to arthritis of the feet.  None of the medical 
records indicates that there is separate and distinct 
symptomatology due to these two disabilities.  Since there is 
overlapping symptomatology, basically pain in the feet due to 
bone abnormalities which are both ratable under Diagnostic 
Code 5003, the Board finds that separate ratings for these 
disabilities would constitute compensation for the same 
manifestations.  Accordingly, such would result in pyramiding 
and such is not permitted under 38 C.F.R. § 4.14.  
Accordingly, the preponderance of the evidence is against the 
veteran's claim and separate and distinct compensable ratings 
for bilateral heel spurs and for bilateral arthritis of the 
feet, is not warranted.


ORDER

The claim for service connection for a disability manifested 
by difficulties with bowel movement, the claim for service 
connection for dermatitis of the hands, the claim for service 
connection for a lump on the left thigh, the claim for an 
increased rating for degenerative joint disease of the left 
knee, the claim for an increased rating for degenerative 
joint disease of the right knee, the claim for an increased 
rating for the residuals of a cervical spine injury with 
bilateral shoulder pain, the claim for an increased rating 
for degenerative joint disease of the right foot, the claim 
for an increased rating for degenerative joint disease of the 
left foot, and the clam for an increased rating for 
hemorrhoids, are dismissed.


Entitlement to an effective date prior to June 6, 2000 for 
the grant of service connection for fibromyalgia is denied.

Entitlement to separate compensable evaluations for bilateral 
heel spurs is denied.




____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


